Citation Nr: 0306550	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  02-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for tonsil cancer, to 
include as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO), which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records show no right leg 
or knee injury or disability; there is no objective medical 
evidence of right leg or knee disability until many years 
after service, and the medical evidence shows no causal 
relationship between any current right leg or knee disability 
and service.

3.  The veteran's oral cancer was not present during service 
or for many years thereafter.

4.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange during that time; however, oral 
cancer is not presumed by VA regulation to be due herbicide 
exposure and the preponderance of the evidence is against a 
finding that the veteran's tonsil cancer is causally related 
to his active service, to include exposure to Agent Orange.  






CONCLUSIONS OF LAW

1.  Service connection for a right leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002). 

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002). 

3.  Service connection for tonsil cancer, to include as 
secondary to exposure to Agent Orange, is not warranted. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The veteran failed to respond to a January 
2002 RO request for information as to the name and address of 
a doctor who reportedly linked the veteran's tonsil cancer to 
his exposure to Agent Orange.  The RO advised the claimant of 
the evidence necessary to substantiate his claims by a 
December 2001 Statement of the Case (SOC) and a May 2002 
Supplemental Statement of the Case (SSOC).  In May 2001 
correspondence, the RO informed the veteran of the revised  
duty to assist and enhanced duty to notify provisions of 
VCAA, advised him of the evidence necessary to substantiate 
his claims, and requested that he submit information and 
release forms so that VA could obtain outstanding evidence.

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claims, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the explicit provisions of the new law and new 
regulations implementing VCAA were not before the RO when it 
adjudicated the veteran's claims, since he  has already been 
informed of the evidence needed to substantiate his claims 
and of the notification requirements, there is no further 
action which need be undertaken to comply with the provisions 
of the VCAA, and the veteran and his representative have 
pointed to no actions they believe need be taken.  Therefore, 
there is no prejudice to the veteran in the Board proceeding 
to adjudicate the merits of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

As further discussed below, the Board also finds that the 
VCAA does not require additional medical development in this 
case because the record currently before it contains 
sufficient medical evidence to make a decision.  38 U.S.C. 
§ 5103A; Charles v. Principi, 16 Vet. App. 370 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

The veteran contends that exposure to Agent Orange while in 
Vietnam caused the tonsil cancer for which he was treated in 
2000.  He asserts that a VA surgeon informed him that, 
although he could not prove it, he was certain that the 
cancer was directly related to exposure to Agent Orange.  The 
veteran also contends that his service medical records 
demonstrate his right knee and right leg conditions.  He 
claims that he injured his right knee in 1971 during jump 
school when he fell while running and other people ran over 
him.  He reports having been placed in a cast at that time 
but is uncertain about the amount of time.

The record before the Board contains a variety of post-
service VA outpatient records and VA examination reports, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's service personnel records show that he served 
in Vietnam.  The veteran's service medical records are 
negative for pertinent complaints, symptoms, findings or 
diagnoses relating to the right leg and right knee.  They 
show that the veteran underwent a radiographic examination of 
the left knee in 1971.  Regarding his physical condition at 
separation, the report of his September 1972 separation 
medical examination provides that he was normal on all 
pertinent clinical evaluations and had no defects or 
diagnoses.  The veteran signed a statement that to the best 
of his knowledge there had been no change in his physical 
status since his last medical examination in January 1971 (at 
his entrance to service).  In a January 1973 statement, the 
veteran indicated that to the best of his knowledge there had 
been no change in his medical condition since his last 
separation examination.

VA treatment records, dated from 1998 to 2001, indicate 
treatment for a number of conditions.  In 1998 the veteran 
complained of pain in the right knee for two days after a 
fall.  Numerous medical records describe treatment in 2000 
for cancer of the left tonsil.   

The report of a May 2001 VA general medical examination 
provides that the veteran's claims file was reviewed after 
the examination.  The examiner sets forth a review of the 
veteran's history, which included right knee surgery 12 years 
earlier (more than 16 years post-service) for a torn 
ligament.  Relevant physical findings were provided.  The 
resulting pertinent diagnosis was right knee pain, post-
surgical repair.  

The report of a May 2001 VA examination of the oral cavity 
includes the notation that the veteran's claims file was 
reviewed after the examination.  The examiner set forth a 
review of the veteran's medical history, which included 
surgery, post-radiation and chemotherapy in 2000 for cancer 
of the tonsil.  Relevant physical findings were provided.  
The resulting diagnosis was dysphasia due to an absence of 
saliva production (secondary to radiation therapy and loss of 
left vagus nerve, due to it being cut during surgery).  
Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including a malignant tumor, if such are 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of the 
veteran's claims for service connection.  Turning first to 
the veteran's claims for service connection for right leg and 
right knee disabilities, the Board notes that the service 
medical records are completely negative for any relevant 
complaints, symptoms, findings or diagnoses.  The separation 
examination included a normal clinical evaluation of the 
lower extremities and musculoskeletal system.  The recent VA 
treatment and examination reports are negative for any nexus 
or link between the veteran's current complaints and his 
service, to include claimed trauma.  While the record does 
not contain treatment reports pertaining to the veteran's 
post-service right knee surgery in recent years, the issue 
here is not one of a current diagnosis; there is already 
competent evidence to show that the veteran has right leg and 
knee disorders.  Rather, the question is whether his 
disabilities are causally linked to service.  In light of the 
complete absence of relevant findings in the veteran's 
service medical records or for so many years thereafter, the 
Board concludes that the surgical treatment records would be 
not be probative to the question of a link between any 
current condition and service.  As to the veteran's 
statements asserting such a relationship to service,  as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the VCAA, consideration has been given to the 
question of whether an additional examination or medical 
opinion is warranted.  Charles v. Principi, supra; 38 U.S.C. 
§ 5103A.  The Board finds that the specific facts of this 
case do not warrant such development.  The veteran's 
separation examination was normal and the record is negative 
for any objective evidence of right leg or knee findings 
until many years after service.  The veteran underwent a VA 
examination in 2001 and the examiner did not link the 
veteran's current right knee condition to service.  In the 
absence of any abnormal findings at separation or for so many 
years after service, any opinion addressing the contended 
causal relationship at this late date would be speculative at 
best.  The Board finds that there is sufficient medical 
evidence to adjudicate the claims for service connection for 
right leg and knee disorders.

Turning to the veteran's claim for service connection for 
oral cancer, the service medical records show no such 
disease, and the first post-service evidence of oral cancer 
is almost 30 years after service.  Since the veteran served 
in Vietnam, exposure to herbicides there is presumed.  
However, oral cancer, to include carcinoma of a tonsil, is 
not one of the presumptive diseases listed in 38 C.F.R. § 
3.309(e).  

The record is also negative for any competent evidence 
suggesting a nexus or link between the veteran's tonsil 
cancer and service, to include Agent Orange exposure.  As 
noted above, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation, or relate such an opinion reportedly made 
by a medical professional.  Espiritu supra.  Thus, assertion 
is not probative evidence that his post-service tonsil cancer 
is a result of his military service, or of exposure to Agent 
Orange therein. 

As to the question of whether an additional examination or 
medical opinion is warranted, as with the right leg and knee 
disorders, such development is not warranted.  The veteran's 
separation examination was normal and the record is negative 
for any objective evidence of oral cancer until many years 
post-service.  In the absence of any abnormal findings during 
or more proximate to service, any opinion addressing the 
contended causal relationship at this late date would be 
speculative at best.  The Board finds that there is 
sufficient medical evidence to adjudicate the claim for 
service connection for oral cancer.  38 U.S.C. § 5103A.  
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for tonsil cancer, to 
include as secondary to exposure to Agent Orange, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

